UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRITTANY CLYBOURN,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 18 Civ. 3688 (ER) (SLC)
SPIDERBANDS LLC, et al.,
                                                                         ORDER
                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         A telephonic status conference was held in this matter today, November 21, 2019. If

the parties have not already filed a Joint Stipulation of Discontinuance, they shall submit a Joint

Status Report on the settlement negotiations by December 12, 2019.




Dated:             New York, New York
                   November 21, 2019

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
